                                                                                   FILED
                       IN THE UNITED STATES DISTRICT COUR T
                       FOR THE EASTERN DISTRICT OF VIRGINU                      APR     2 2020
                                        Norfolk Division
                                                                           CLERK, U.S. DISTRICT COURT
                                                                                  NORFOLK. VA

VIR2US,INC.,

                       Plaintiff,
              V.                                                   Civil Action No. 2:19cvl8


SOPHOS INC.,et a!.,

                       Defendants.


                                      OPINION & ORDER


       These matters are before the Court on Vir2us's ("Plaintiff or "Vir2us") Motion for

Summary Judgment, Doc. 172, and Sophos and Invincea's (collectively," Defendants") Motion

for Summary Judgment, Doc. 175. For the following reasons stated herein, Plaintiffs Motion for

Summary Judgment is GRANTED. Accordingly, Defendants' Motion for Summary Judgment is

DENIED.


                                    I. PROCEDURAL HISTORY


       Plaintiff filed its Complaint on January 9, 2019. Doc. 1. Defendants filed a Motion to

Dismiss on March 15, 2019. Defendants filed an Answer on August 13, 2019. Doc. 78. With the

Answer, Invincea asserted a Counterclaim against Plaintiff. Id.   On August 24, 2019, the Court

granted the Defendants' Motion to Dismiss, in part with leave to amend, dismissing the parties

Sophos Limited and Sophos Group PLC. Doc. 84. On September 3, 2019, Plaintiff filed a Motion

to Dismiss Invincea's counterclaim. Doc. 90. The Court denied the Plaintiffs Motion. Doc. 140,

164. Since then. Plaintiff and Defendants filed Motions for Summary Judgment on November 6,

2019. Doc. 172, 175.
                                    n.BACKGROUND OF THE CASE

 This is an action brought by Plaintiff Vir2us to enforce the terms of a settlement agreement.

 A.      Parties


          Vir2us is a California corporation that designs, markets, and sells computer security

software and services. Compl. 17. It owns several patents that it has licensed to Defendants. Id

^ 8. Defendant Invincea Inc.("Invincea")is a Delaware corporation that entered into a settlement

agreement with Vir2us ("Patent License Agreement" or "Agreement") in 2016.                                        Id

nil 1, 12.

         Defendant Sophos Inc.("Sophos")is a Massachusetts corporation that owns one hundred

 percent(100%)of the shares of Defendant Invincea. Id HH 9, 14.

B.       Patent License Agreement

         Vir2us filed a complaint for patent infringement against Invincea Inc. and Invincea Labs,

LLC on April 15, 2015. Compl. H 19. Vir2us alleged that Invincea infringed certain claims of

U.S. Patent Nos. 7,392,541 and 7,536,598 ("asserted patents") "by making, using, selling and

offering to sell certain Invincea products, including Invincea FreeSpace which Invincea later sold

as Invincea X Endpoint - Spearphish Protection'." Id These products and asserted patents deal

 with computer containerization. Doc. 185 at 11. The asserted patents employ containerization to

isolate virus and other malware from infecting other applications operating on the computer. Id.^
On July 15, 2016, Vir2us and Invincea settled the matter before this Court. Id ^ 20.

         As part ofthe settlement, Vir2us and Invincea entered into the Patent License Agreement.




'When it was developed in May of2016. Doc. 185 at 12.
^ The '541 patent "operates to containerize any potentially harmful code within a controlled environment to limit the
potential damage that a running malicious code can cause." The '598 patent uses "containerization to provide
protection against known viruses." Doc. 185 at 11.
Doc. 1 at Ex. A (hereinafter, "Agreement").^ Pursuant to the Agreement, this District is "[t]he

exclusive venue for disputes arising out of the Agreement. Id. H 1; Agreement § 8.5. The Patent

License Agreement grants "Invincea and its Affiliates a fully paid, non-exclusive,assignable(only

as permitted in [the] license agreement), worldwide license under the Licensed Patents'* for the life

of the Licensed Patents . .. ." Agreement §2.1. The Agreement defines the term "Affiliate".

Agreement § 1.^

         In exchange for use ofthe Licensed Patents,the Patent License Agreement imposes royalty

and reporting obligations on Invincea. It provides: "Invincea shall pay to Vir2us a royalty of one

dollar ($1.00) for each Container Products and Services^ Sold in the United States of America

during the Term of this Agreement." Agreement § 3.1. Invincea is responsible for the payment

of"all Royalties due [under the Patent License Agreement]for each ofInvincea and each Invincea

Affiliate." Agreement § 4.2(hereinafter,"royalty obligations"). Invincea,"on behalfof itself and

all Affiliates," must also deliver to Vir2us, within forty-five (45) days following the end of each

calendar quarter during the License Term,"a written report of the previous quarter's transactions

by Invincea and any Invincea Affiliate regarding all Licensed Products and Services"(hereinafter.


^ The Agreement is filed under seal and is located at Doc. 6,Ex, 1.
'' The Agreement defines "Licensed Patents" as all patents and patent applications owned by Vir2us, including the
asserted patents,"any divisions, continuations, continuations-in-part, reissues, re-examinations, and foreign
counterparts of any ofthe foregoing and all related patents." Agreement § 1.
^ The Agreement defines Affiliate as follows
        [fin relation to a Party [i.e. Vir2us or Invincea], another legal entity that, directly or indirectly, owns
        or controls, or is owned or controlled by, or is under common control with, such Party during the
        Term of this License Agreement. For the purposes of this definition a first legal entity shall be
        deemed to own or control a second legal entity if(i)the first legal entity holds, directly or indirectly,
        more than fifty per cent[sic](50%)ofthe voting stock ofthe second legal entity, ordinarily entitled
        to vote in the meetings of shareholders of that entity, or (ii) if there is no such stock, the first legal
        entity holds, directly or indirectly, more than fifty per cent(50%)ofthe ownership or control in the
        second legal entity, or (iii) the first legal entity has the power, directly or indirectly, to control the
        decision of the second legal entity.
Agreement § 1.
^ The Agreement defines "Container Products and Services" as "the accused container products currently called
Invincea X Endpoint- Spearphish Protection and formerly known as Invincea FreeSpace, Invincea Enterprise, and
Invincea Advanced Endpoint Protection, as well as natural evolutions and derivations ofthese products ...."
Agreement § 1.
  "reporting obligations"). Agreement § 4.1. The Patent License Agreement additionally provides

  a record-keeping requirement: "[e]ach of Invincea and each Invincea Affiliate separately shall

  keep accurate and complete records and accounts pertaining to the identity and quantity of all

  Licensed Products and Services Sold." Agreement § 4.4.

  C.       Post-Agreement Compliance and Acquisition

           Through Q1 2017, Invincea fulfilled the royalty and reporting obligations. Compl. ^ 32.

  On approximately February 8, 2017, Sophos^ announced via press release that it had entered into

  an agreement to acquire Invincea from its current shareholders "for a cash consideration of $100

  million with a $20 million earn-out." Id ^ 25. Sophos completed its acquisition on or around

  March 22,2017, with Sophos acquiring one hundred percent(100%)ofthe shares ofInvincea. Id

  H 28. Beginning in Q2 2017, Sophos began delivering Quarterly Reports to Vir2us "on behalf of

  Invincea, which Sophos stated was 'now a Sophos company.'" Id                        33. Sophos also made the

  royalty payments for the reported sales of the Licensed Products and Services after its acquisition

  of Invincea. Id


           Through the acquisition of Invincea, Sophos integrated Invincea's deep-learning, machine

  leaming technology obtained from Invincea into Sophos Intercept X, Sophos Intercept X for

  Server, and Sophos Sandstorm (collectively, "Sophos Products").^ Doc. 185 at 13. This deep

  learning serves to predetermine if an executable file is potentially bad software or malicious in

  anyway. Id Sophos Products such as Intercept X are highly complex products that contain "a lot




' The Complaint generically refers to all Sophos entities named in the Complaint as "Sophos."
^ Plaintiff explains this fact is essential to their breach of contract case. Both parties agree that Sophos integrated
some sort ofelement of technology from Invincea's products into Sophos's X line. But there is a dispute to what
was included. Plaintiff avers certain source code files from Invincea X Endpoint- Spearphish Protection, such as the
Cynomix.ccp source code file was found in Spearphish and is now found in Sophos's Products. Defendants note that
they integrated technology, but it was only the deep-learning, machine leaming technology that is not covered by the
  Agreement because it is not a product that enables containerization technology.
of flies and a lot of lines [of source code]." Doc. 255 at 7. For example, Sophos Intercept X

"contained over 20,000 files spread across several hundred, if not thousands, offolders." Id.

D.     Plaintiffs Breach of Contract Claim


       Vir2us alleges that, "[o]n information and belief Sophos integrated technology from the

Invincea products covered by the Patent License Agreement into the Sophos Intercept X products,

including technology from the X by Invincea, Invincea X Endpoint - Spearphish Protection,

Invincea FreeSpace, Invincea Enterprise, and Invincea Advanced Endpoint Protection line of

products." Compl.H 29. It further claims that"Sophos has advertised and represented to the public

that it has,in fact, integrated technology from the Invincea products covered by the Patent License

Agreement into Sophos's Intercept X product." Id ^ 30. However, on April 16, 2018, Sophos

announced "the immediate end of sale for all Invincea-related products and support." Id. If 31.

       Since then, Sophos has continued to deliver Quarterly Reports and make royalty payments

for the sales ofthe Licensed Products and Services. Id H 34. However,"[njoticeably absent from

the Quarterly Reports . . . were any Sophos products, including Sophos's Intercept X product,

which, on information and belief, contains technology from Invincea's products covered by the

Patent License Agreement." Id H 35. Likewise, Vir2us alleges that "Sophos has failed to make

any Royalty payment for any Sophos product, including Sophos's Intercept X product, containing

technology from the Invincea products covered by the Patent License Agreement." Id

       Because of Defendants' alleged failure to fully satisfy the terms of the Patent License

Agreement, Vir2us brings two (2)counts for Breach of Contract. Count I alleges that Defendants

have breached their obligation to deliver, from Q1 2017 onward. Quarterly Reports that include

the "quantity and description of all products sold and/or services offered by Invincea and/or its

Affiliates." Id ^ 42. Count II alleges that Sophos sold products including "at least, Sophos's
Intercept X product," that integrated "Invincea technology from the listed Invincea products

specified in the Patent License Agreement." Id f 48. Therefore, Defendants allegedly breached

the Patent License Agreement by failing to pay royalties for these products. Id       50-51.

E.     Invincea's Counterclaim for Breach of Contract


       On August 13,2019, Invincea filed a Coimterclaim with the Defendants' Answer alleging

that Vir2us breached the Patent License Agreement by "deliberately derail[ing] Sophos's and

Invincea's opportunity to divest Invincea's licensed 'container' network security products to a

third party, Netainer LLC ("Netainer")." Defs. Countercl. K 1, Doc. 75. The Patent License

Agreement specifically outlines the process by which Invincea's subsidiaries could retain their

license rights after being divested to a third party. Id. at % 44. Netainer was prepared to offer $6

million for the divestment of Sandboxie Holdings LLC("Sandboxie")from Invincea but required

assurance that the technology would remain licensed under the Patent License Agreement. Id. at H

1. Invincea avers that Vir2us failed to provide confirmation that it would execute a new license

agreement with Netainer following the acquisition. Id Invincea claims under Sections 2.1.2 and

2.1.2.2 of the Patent License Agreement, Vir2us "must execute a new license agreement in the

form ofthe [Patent License Agreement],ifInvincea divested Sandboxie to a third party." Id_ ^ 28.

       Moreover, Invincea alleges that Vir2us responded to series of communications with

unsubstantiated objections and indications that it would not comply to execute a new license

agreement with Netainer. Id_      29-36. Sophos and Invincea outline that Vir2us communicated

that it is "under no obligation to confirm or enter into any discussions with Sophos' about the

transaction." Id_ f 37. Sophos and Invincea indicate that Vir2us took the position that it would

only:(1) directly negotiate with Netainer and/or(2)deal directly with Sandboxie once it loses its

status as an Invincea Affiliate and negotiate a new agreement at that time. Id.   33,36. As a result
of these allegations, Invincea alleges one count of breach of contract that Vir2us breached their

duty under Sections 2.1.2 and 2.1.2.2 of the Patent License Agreement to accept and enter into a

'new license agreement' prior to divestiture" of Sandboxie. Id_ T| 44.

   III. PLAINTIFF'S AND DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT

A. Legal Standard

       Summary judgment under Rule 56 is appropriate only when the court, viewing the record

as a whole and in the light most favorable to the nonmoving party, determines that no genuine

issue of material fact exists and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56; see, e.g.. Celotex Corp. v. Catrett. 477 U.S. 317, 322-24(1986); Anderson v.

Libertv Lobbv. Inc.. 477 U.S. 242,248-50(1986); Groves v. Comm'n Workers of Am..815 F.3d

177, 180 (4th Cir. 2016). Once a party has properly filed evidence supporting the motion for

summary judgment, the nonmoving party may not rest upon mere allegations in the pleadings but

must instead set forth specific facts illustrating genuine issues for trial. Celotex. 477 U.S. at 322-

24. "[T]he plain language of Rule 56(c) mandates the entry of summary judgment... against a

party who fails to make a showing sufficient to establish the existence of an element essential to

that party's case, and on which that party will bear the burden of proof at trial." Id. at 322.

       A mere scintilla of evidence is insufficient to withstand a motion for summary judgment.

Rather, the evidence must be such that the factfmder reasonably could find for the nonmoving

party. S^ Anderson. 477 U.S. at 252. Although the court must draw all justifiable inferences in

favor of the nonmoving party, in order to successfully defeat a motion for summary judgment, a

nonmoving party cannot rely on"mere beliefor conjecture, or the allegations and denials contained

in his pleadings." Dovle v. Sentrv Ins.. 877 F. Supp. 1002,1005(E.D. Va. 1995)(citing Celotex.

477 U.S. at 324).
        To succeed on a breach ofcontract claim,the Plaintiff must prove that there is"(1)a legally

enforceable obligation of a defendant to a plaintiff;(2)the defendant's violation or breach of that

obligation; and (3)injury or damage to the plaintiff caused by the breach of obligation." Filak v.

George. 594 S.E.2d 610, 614 (Va. 2004). The obligations and duties of the contract must be

interpreted to analyze whether the defendant is in breach. Therefore, in a matter of contractual

interpretation,"[t]he first step for a court asked to grant summary judgment based on a contract's

interpretation is, therefore, to determine whether, as a matter oflaw, the contract is ambiguous or

unambiguous on its face. World-Wide Rights Ltd. P'ship v. Combe Inc.. 955 F.2d 242, 245 (4th

Cir. 1992)."Ifthe terms ofthe contract are clear and unambiguous,then we[the Court] must afford

those terms their plain and ordinary meaning; however, ifthe terms are vague or ambiguous, then

we [the Court] may consider extrinsic evidence to interpret those provisions." Providence Square

Assocs.. L.L.C. V. G.D.F.. Inc.. 211 F.Sd 846, 850 (4th Cir. 2000)(citing Shoup v. Shoup. 525

S.E.2d 61,63-64(Va. Ct. App. 2000)(applying Virginia principles of contract interpretation)). If

the Court finds that the provisions are ambiguous, then the Court "may yet examine evidence

extrinsic to the contract that is included in the summary judgment materials, and, if that evidence

is, as a matter oflaw, dispositive ofthe interpretive issue, grant summaryjudgment on that basis."

World-Wide Rights Ltd. P'ship. 955 F.2d at 245. Moreover,summaryjudgment is inappropriate if

the extrinsic evidence leaves genuine issues of fact regarding an ambiguous contract's proper

interpretation. Id.

        However, in the case of unambiguous language, the Court will construe the plain and

ordinary meaning of the terms and "properly interpret the contract as a matter of law and grant

summary judgment because no interpretive facts are in genuine issue." Id. Thus,"a court may not,

where the contractual language is clear, invite or accept the submission ofextrinsic evidence, Tind'


                                                 8
  ambiguity in the contractual text based upon that evidence, and resolve the found ambiguity by

  resort to that extrinsic evidence." Schneider v. Continental Casualtv Co.. 989 F.2d 728, 731 (4th

  Cir. 1993). If an ambiguity is to be found it must be apparent from the "face ofthe contract." Id.

  B. Analysis

           Plaintiff contends it is entitled to summary judgment for three reasons: (1) Defendants

  breached Section 4.1 of the Agreement by failing to deliver quarterly reports to Plaintiff that

  contain the complete sales data for all products covered by the Agreement;(2)Defendants violated

  Section 3.1 ofthe Agreement by failing to pay the royalties owned by the Agreement on each sale

  by Defendants' of products defined as "Container Products and Services"; and (3)Plaintiff is not

  liable on Invincea's Counterclaim because it did not breach sections 2.1.2 and 2.1.2.2 of the


  Agreement.

           In contrast. Defendants counter that summary judgment is appropriate in their favor

  because the accused Invincea and Sophos's products are not "Container Products and Services"

  and, therefore, fall outside of the royalty and reporting obligations of the agreement. They aver

  that only Invincea X Endpoint - Spearphish Protection incorporated "Vir2us royalty-bearing

  container technology" and as such Defendants do not have any obligations regarding Invincea or

  Sophos's non-container products that utilize only Invincea's machine learning technology.^ The

  Defendants' aver that the definition of "Container Products" means only products that employ

  containerization. Accordingly, they contend they did not breach the agreement because their

  products do not incorporate any containerization technology. In the alternative, Defendants




'Defendants state that Plaintiffs entire case requires the Court to ignore these meaningful differences among
  Invincea's products and group them all together as the same product. They argue that the analysis turns on source
  code—invisible to the Invincea customer—that may be "included" in the software but not enabled. See Doc. 178 at
  5(arguing that all "'X by Invincea' products" "consist[] ofthe same source code").
 contend that Sophos's Products are excluded from the royalty and reporting requirements by

 operation of Section 5.3.1 of the Agreement.

                                 i. Plaintiff's Claimfor Breach ofContract

a. Section 4.1 & Section 3.1 of the Agreement

         Here,the Court agrees with the parties and finds that the Agreement's provision in question

is clear and unambiguous. Accordingly, the law dictates that "the contract is construed according

to its plain meaning." RECPIV WG Land Inv'rs LLC v. Capital One Bank. N.A..811 S.E.2d 817,

825(Va. 2018)("Words that the parties used are normally given their usual, ordinary, and popular

meaning."). The Agreement defines "Container Products and Services" as "accused container

products currently called Invincea X Endpoint - Spearphish Protection and formerly known as

Invincea FreeSpace. Invincea Enterprise, and Invincea Advanced Endooint Protection . . . ."

Agreement § 1 (emphasis added). Therefore, the Agreement requires Invincea to pay Vir2us

royalties for "each Container Products and Services Sold in the United States of America during

the Term of this Agreement."Agreement § 3.1. With respect to the Agreement's reporting

obligation, this duty requires Invincea to periodically "deliver to Vir2us a written report of the

previous quarter's transactions by Invincea and any Invincea Affiliate regarding all Licensed

Products and Services." Agreement § 4.1." Reading these provisions in tandem, the reports

required by Section 4.1 cover only those "Sold" products meaning sales of only those products

defined as Container Products and Services. Accordingly,the Section 4.1 and 3.1 obligations carry

a duty to report sales of"Container Products and Services" and pay a royalty on the sales ofthose




  The language of the Agreement also requires Defendants to report and pay a royalty on "natural evolutions and
derivations" ofthe listed products. Since the Court has determined that the Defendants' products are classified as one
ofthe named "Container Products", the Court need not interpret the definition of this term in the Agreement.
""Licensed Products and Services" are defined as "products Sold and/or services offered by Invincea or any of its
Affiliates, with or without charge, during the Term of the License Agreement." Agreement § 1.

                                                         10
products. Thus, the clear language of the Agreement lends to an unambiguous interpretation that

the reporting and royalty obligations are directly tied to any products defined by the Agreement as

"Container Products and Services." Defendants' argue that their products fall outside of the

definition of"Container Products and Services" because their products do not utilize any of the

accused containerization technology and/or source code that was the subject ofthe original patent

litigation.

         To determine if the Defendants' argument has merit, it is helpful to understand the nature

ofthe products at issue in this case. In May of2016,Invincea developed the X by Invincea product

line.'^ Doc. 185 at 12. Different versions were licensed to customers by Invincea including"X by

Invincea-Spearphish Protection, X by Invincea-Detect, X by Invincea-Prevent, X by Invincea

- Isolate, and X - by Invincea - Complete [(collectively, "Invincea Products")]." Id The

Spearphish Protection product used containerization and isolation technology to protect against

"spear phishing attacks by opening links and attachment[s] sent via email." Id at 13. In contrast,

Invincea's Prevent product line utilized machine learning technology. See Id Invincea also sold a

complete version of all its technologies in the X - Complete product. This product included "(i)

container technology, (ii) deep-learning, machine learning technology, and (iii) behavioral

detection technology." Id Invincea paid royalties under the Agreement on the products that

employed the container technology, X by Invincea - Spearphish Protection, X by Invincea -

Isolate and X by Invincea Complete. Id Despite their different functionality, all ofthese versions

of the X by Invincea product are comprised of the same source code. Doc. 248 at 7. Therefore,

regardless of what a customer bought from Invincea, "the customer received the code for

everything." Id


  The Defendants in their motion lay out specific facts that help illustrate the products in question in this case. See
Doc. 185 at 12.

                                                           11
         Invincea uses a "license file to distinguish between different versions of X by Invincea

products." Id The license file "specif[ies] that a user does not have access to certain features for

the X by Invincea product even though the code to implement that feature is included on the user's

computer." Doc. 186-2 at 21.'^ Accordingly, the source code for Invincea Spearphish Protection

may be included in all products but was not "accessible by Invincea's customers" unless the

customer paid for that feature and the license file enabled its use. Doc. 255 at 6. For example,

Invincea X Endpoint- Spearphish Protection contains all the source code that is present in X - by

Invincea - Complete but Invincea X Endpoint - Spearphish Protection's license file has enabled

containerization functionality and disabled the other features such as machine learning. Here,

Sophos has taken the "machine learning technology"from the X line of products and incorporated

the source code into its own products such as Intercept X and Sandstorm. Doc. 178 at 5.

Specifically, Plaintiff cites to one source code file, cynomix.cpp, that was taken from Invincea's

Spearphish Protection product and placed into the Sophos Products. Id                            This source code

incorporated into the accused Invincea and Sophos Products does not provide containerization

functionality but is related to Invincea's machine learning products. Therefore, Defendants

contend that it is enablement or lack of enablement ofthe source code that makes each Invincea X


product distinctly different from each other. Defendants' aver their products fall outside the scope

of the Agreement because their products cannot be classified as X by Invincea - Spearphish

Protection because the products do not have enabled containerization technology.

         However, despite Defendants' attempted differentiation, this Court "has neither the duty




  To turn on the features, the X by Invincea products contained a feature flag capability. Feature flags operate like a
light switch turning on or turning off certain features ofthe code that is imbedded in the product.'^ So even though
all X by Invincea products have the same source code - certain features are disabled or enabled by using the license
file and feature flags to determine what features ofthe code (i.e., machine learning or container technology) are
enabled. Id. at 21.

                                                          12
nor the inclination to creatively construe an unambiguous contractual phrase 'so as to conform it

to the court's notion of the contract [the parties] should have made' under the circumstances.'"

Babcock & Wilcox Co. v. Areva NP. Inc. 788 S.E.2d 237, 249 (Va. 2016)(quoting Ames v.

American Nat'l Bank. 176 S.E. 204, 216 (Va. 1934)). The Court's duty in interpreting the

Agreement is "to declare what the instrument itself says it says" unaltered by what it should or

might have said in alternative circumstances. Id (citing Wilson v. Holvfield. 313 S.E.2d 396, 398

(Va. 1984)). Here, the Agreement's unambiguous definition of "Container Products" does not

make any distinction or classification by containerization technology or containerization

enablement. The definition of "Container Products" is a product-based list. The Agreement,

unambiguously, carries with it reporting and royalty obligation on the sale of any of the products

within the list regardless of what technology is enabled or disabled within it. Accordingly, the

Court must simply determine whether the source code from Invincea X Endpoint, which is

incorporated into Invincea and Sophos Products, causes those products to be defined as "Container

Products or Services" as outlined by the Agreement. On that question, the Court agrees with the

Plaintiff.


        The evidence indicates and Defendants admit that source code from one of the named


products, Invincea Endpoint- Spearphish Protection, has been incorporated into both the Sophos

Products and the other Invincea Products. S^ Doc. 186-3 at 6 (Report of Defendants' Expert

David Martens). The law requires the Court to construe the Agreement as it is written. Therefore,

for purpose ofthe Agreement, Defendants' products are properly classified as a Container Product

because they utilize source code from one ofthe listed products, particularly, Invincea X Endpoint

- Spearphish Protection. Because the Agreement makes no differentiation based on type of

technology or enablement of that technology, the Court finds the Defendants' reading of



                                               13
"Container Products and Services" unpersuasive. Therefore,Plaintiff has proved as a matter oflaw

that Defendants are in breach ofcontract when they failed to report sales and pay royalties on their

products that incorporate source code from Invincea X Endpoint - Spearphish Protection.

Considering this finding, summary judgment is appropriate in favor of the Plaintiff.

b. Section 5.3.1 of the Agreement

           Furthermore, Defendants aver that Sophos's Products are excluded from the Agreement by

operation of Section 5.3.1. Doc. 185 at 25. Defendants contend that "Sophos's rights and

obligations under the Patent License Agreement are limited to products and services offered by

Invincea (or its Affiliates) in existence at the time of Sophos's acquisition of Invincea."                         Id

Section 5 is entitled "Assignment and Transferability." Agreement § 5. The sections relevant to

Defendants' argument are as follows:

           § 5.2. Except as set forth in Section 5.3 below, Invincea may not assign this
           Agreement or any or all of its rights and obligations under this License Agreement
           to a third party ("Acquiring Entity") without prior notice to and express written
           consent of Vir2us.'^

           § 5.3. Notwithstanding Section 5.2, Vir2us' consent shall not be required and
           Invincea may assign this Agreement to a third party ("Acquiring Entity"), in
           connection with the assignment by Invincea of all its rights and duties under this
           License Agreement to an Acquiring Entity in connection with the acquisition by
           such Acquiring Entity of Invincea, of all, or substantially all of the assets relating
           to the Container Products and Services, and/or an Affiliate (collectively,"Acquired
           Entities"), provided such Acquiring Entitv expresslv agrees in writing prior to such
           acquisition and assignment to assume and perform all of Invincea's obligations
           under this Agreement, and to the additional conditions and limitations in Section
           5.3.1.


           § 5.3.1. The rights acquired by an Acquiring Entity as permitted by this Section
           shall apply only to Licensed Products and Services and natural evolutions of


■'* The two relevant products that Defendants aver fall outside the scope of the Agreement are Sophos Intercept X
and Sophos Sandstorm. Doc. 185. at 26.
   As previously stated in the Court's Motion to Dismiss Order, under Section 5.2 "Invincea may not assign "any or
all" of its rights or duties under the License Agreement to a third-party, "Acquiring Entity" without Vir2us' written
consent." Doc. 84 at 16 (citing Agreement § 5.2). There is no allegation in this case that Vir2us gave its written
consent.


                                                         14
       Licensed Products and Services that were in existence as of the consummation of
       the acquisition and shall not apply to any other pre-existing or future products or
       services ofthe Acquiring Entity or of any subsequent Acquiring Entity.

Agreement § 5.2-5.3.1 (emphasis added). Section 5.3 states that Plaintiffs consent shall not be

required if an Acquiring Entity provides express agreement in writing that they would "assume

and perform all of Invincea's obligation under this agreement" and be subject to the limitations in

Section 5.3.1. Agreement § 5.3. The Court has previously stated that, "Section 5.3 defines an

"Acquiring Entity" as a third party to whom Invincea assigns the Patent License Agreement: 1)

with express written consent ofthe Acquiring Entity; and 2)in connection with the assumption of

all Invincea's rights and obligations under the Agreement." Doc. 84 at 16 (citing Agreement §

5.3). The Court must afford these specifications meaning. See Condo. Servs.. Inc. v. First Owners'

Ass'n of Forty Six Hundred Condo.. Inc.. 709 S.E.2d 163, 170 (Va. 2011)("Contract language

will not be treated as meaningless where it can be given a reasonable meaning.")(quotations

omitted); Hale v. Hale. 590 S.E.2d 66, 68 (Va. App. 2003)("Where possible, meaning must be

given to every clause [of a contract]."). As the Court previously noted "[tjhere is no allegation

that Sophos gave written consent to assume the Patent License Agreement, nor does Vir2us allege

that the Sophos acquired all of Invincea's obligations under the Agreement." Doc. 84 at 17.

Therefore, Section 5.3 is inapplicable because the Defendants have not "offered any evidence that

Sophos gave written consent to assume the Patent License Agreement or that Sophos acquired all

of Invincea's obligation under the Patent License Agreement." Doc. 248 at 18. Accordingly, the

Defendants' argument has no merit because they do not fall within the definition ofan "Acquiring

Entity." Therefore, on summary judgment, the Court agrees with its previous rationale and finds

that the Sophos's Products are not excluded from scope of the royalty and reporting obligations.




                                                15
                                   a. Defendants'Counterclaim

       Additionally, Plaintiff has averred they are entitled to summary judgment on Invincea's

counterclaim. The Court has determined that Defendants' are in breach of the Patent License

Agreement. As such, the Court is not required to rule on the merits of Invincea's counterclaim,

specifically, whether Plaintiff was in breach of its obligations under Sections 2.1.2 and 2.1.2.2 of

the Agreement. It is well established under Virginia common law that "a party who commits the

first breach of a contract is not entitled to enforce the contract." Mathews v. PHH Mortg. Corp..

724 S.E.2d 196, 198 (2012). Therefore, "[i]f the initial breach is material, the other party to the

contract is excused from performing his contractual obligations." Id A breach is material when a

party fails "to do something that is so fundamental to the contract that the failure to perform that

obligation defeats an essential purpose of the contract." Id Here, the Agreement was entered by

the parties to provide a reasonable royalty to Vir2us for the use ofits patented technology. As such,

a failure to pay royalties on one of the "Container Products or Services" defeats an essential

purpose for which the Agreement was entered. Therefore, the Court finds the Defendants are in

material breach and cannot maintain an action against Plaintiff on a different provision of the

Agreement. Accordingly, Plaintiff is entitled to judgment as a matter of law on Invincea's

counterclaim.


                                    IV. RELIEF GRANTED


       For the reasons stated herein. Plaintiffs Motion for Summary Judgment is GRANTED,

and Defendants' Motion for Summary Judgment is DENIED. At the December 17, 2019 Status

Conference, the parties furnished stipulations to the Court which laid out the amount of royalties

due on products covered by the Agreement. However, these documents, while made available to

the court, were not filed as an agreed stipulation. Therefore, ifthe parties be so advised, they may



                                                 16
file ajoint stipulation regarding the reporting requirements and royalty amount due to the Plaintiff

within ten (10) days of this Order. The Court will determine the amount of interest based on the

judgment rate from the time that the payments were originally due. If no stipulation is filed, the

Court ORDERS that Defendants' shall file the delinquent quarterly reports consistent with the

rulings in this Order within thirty (30)days. Additionally, the Court ORDERS that the Defendants

pay Plaintiff all royalties due under the Agreement, with interest at the judgment rate from the time

payments were originally due, within sixty (60) days of this Order.

       The Clerk is REQUESTED to electronically deliver a copy of this Opinion & Order to all

counsel of record.


       It is SO ORDERED.




                                                                              /s/
                                                             Henry Coke Morgan, Jr.
                                                             Senior United States District Judge

                                                              Henry Coke Morgan,Jr.
                                                        Senior United States District Judge
March 3j ,2020
Norfolk, Virginia




                                                17
